Oliver, Presiding Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby‘stipulated and agreed by and between the attorneys for the parties hereto, subject to the approval of the court, that the facts and issues involved in the appeals to reappraisement listed in schedule “A” attached hereto, are 'the same in all material respects as the facts and issues -involved in F. W. Kuehne Co. v. United States, Reappraisement Decisions 5985 and 6110.
That on the date of exportation, the price at which the merchandise was freely offered for sale to all purchasers in the principal markets of Czechoslovakia for home consumption, in the usual wholesale quantities and in the ordinary course of trade, was the invoice value of the merchandise, packed, plus 8 per centum turnover tax, less nondutiable charges as invoiced. .
That the export value on the date of exportation was not higher than the foreign value.
It is further stipulated and agreed that the record in Reappraisement Decisions No. 5985 and 6110 be incorporated as a part of the record in these appeals to reappraisement and that these appeals to reappraisement are submitted upon this • stipulation.
On tbe agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the merchandise here involved, and that such .values are the invoice values, plus 8 per centum turnover tax, less freight and consular tax as invoiced, packed.
Judgment will be rendered accordingly.